UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2010 ENTERPRISE GP HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 1-32610 13-4297064 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1100 Louisiana St., 10th Floor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁮Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁮Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁮Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁮Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Effective May 21, 2010, Michael A. Creel, A. James Teague and W. Randall Fowler resigned from the board of directors of EPE Holdings, LLC (“EPE Holdings”), our general partner.In addition, Richard H. Bachmann resigned from his position as Chief Legal Officer and Secretary of EPE Holdings, effective May 21, 2010, but not from his positions as Executive Vice President and a director. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated May 21, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE GP HOLDINGS L.P. By: EPE Holdings, LLC, itsGeneral Partner Date: May 21, 2010 By:/s/Michael J. Knesek Michael J. Knesek Senior Vice President, Controller and Principal Accounting Officer of EPE Holdings, LLC EXHIBIT INDEX Exhibit No. Description Press Release dated May 21, 2010.
